Title: From Thomas Jefferson to William P. Smith, 22 June 1824
From: Jefferson, Thomas
To: Smith, William P.


                        Sir
                        
                            Monto
                            June 22. 24.
                        
                    your favor of the 8th has been duly recieved. I inclose you a printed notice respecting our University in which you will find stated the titles of the schools proposed to be established in that institution, and the distribn of the sciences among them. you will observe that the teaching of the English language will  belong to the two professors of antient & modern languages. geography antient and modern to the same, and Algebra and Mathematics to the Professor of Mathematics as the Visitors were sensible they could not,  within the US. find for all of these schools professors of the eminence in science and character which it was their duty to seek, they have been obliged to resort to Europe for some of them, and particularly for those above  specified. this of course suspends all proceedings on the subject here, and no meeting of the visitors will take place  until autumn, by which time we may learn the success of our applications to Europe. be pleased to accept my respectful salutations.
                        Th:J.
                    